THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

IN THE MATTER OF THE z re 2
SEARCH OF: Case No. | q- SWAl AU DPE
142 MCCANN ROAD
POWERSITE, MISSOURI 65731
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Brian Martin, a Task Force Officer (TFO) with the Homeland Security Investigations,
Immigration and Customs Office (HSI/ICE), being first duly sworn, hereby depose and state as
follows:
l. I have been employed as a deputy sheriff with the Barry County, Missouri, Sheriff's Office,
since 1997 and a sworn law enforcement officer since 1985. I am assigned as a TFO with HSI/ICE
and a member of the Southwest Missouri Cyber Crimes Task Force (SMCCTF) headquartered in
Joplin, Missouri. As an investigator with these entities, | have been tasked to investigate computer
crimes, including violations against children. I have gained expertise in the conduct of such
investigations through training in seminars, classes, and everyday work related to conducting these
types of investigations. | have attended trainings provided by the Internet Crimes Against Children
Program, the Federal Bureau of Investigation’s Regional Computer Forensic Laboratory, and the
Missouri Internet Crimes Against Children (ICAC) Task Force. I have authored, executed, or
assisted in over 200 search warrants on the state and federal level.
2. As part of this affiant’s duties with HSI/ICE, this affiant investigates criminal violations
relating to child exploitation, child pornography, and coercion and enticement, in violation of 18

U.S.C. §§ 2251, 2252, 2252A, and 2422.

3. The statements in this affidavit are based on my personal observations, training and

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 1 of 16
experience, investigation of this matter, and information obtained from other agents and witnesses.
Because this affidavit is being submitted for the limited purpose of securing a search warrant, this
affiant has not included each and every fact known to me concerning this investigation. This
affiant has set forth the facts necessary to establish probable cause to believe that evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 2251, 2252, and 2252A are currently located
at 142 McCann Road, Powersite, Taney County, Missouri 65731, a location within the Western
District of Missouri.
4, This affidavit is in support of an application for a search warrant for evidence, fruits, and
instrumentalities of the foregoing criminal violations, which relate to the knowing possession,
receipt, distribution, and/or production of child pornography. The property to be searched is
described in the following paragraphs and fully in Attachment A. This affiant requests the
authority to search and/or examine the seized items, specified in Attachment B, as
instrumentalities, fruits, and evidence of crime.
By This affiant has probable cause to believe that evidence of violations of 18 U.S.C. §§ 2251,
2252, and 2252A, involving the use of a computer, in or affecting interstate commerce, to receive,
distribute, possess, and/or produce child pornography, are located in and within the
aforementioned property described below. Thus, as outlined below, and based on my training and
experience, there is probable cause to believe that evidence, fruits, and/or instrumentalities of the
aforementioned crimes are located in this property.

STATUTORY AUTHORITY
6. This investigation concerns alleged violations of 18 U.S.C. §§ 2251, 2252, and 2252A
relating to material involving the sexual exploitation of minors:

a. 18 U.S.C. § 2251(a) prohibits a person from employing, using, persuading,

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 2 of 16
inducing, enticing, or coercing a minor to engage in sexually explicit conduct for the
purpose of producing any visual depiction of such conduct, if such person knows or has
reason to know that such visual depiction will be transported or transmitted using any
means or facility of interstate or foreign commerce, or if such visual depiction actually was
transported in or affecting interstate commerce.
b. 18 U.S.C. § 2252 prohibits a person from knowingly transporting, shipping,
receiving, distributing, reproducing for distribution, or possessing any visual depiction of
minors engaging in sexually explicit conduct when such visual depiction was either mailed
or shipped or transported in interstate or foreign commerce by any means, including by
computer, or when such visual depiction was produced using materials that had traveled in
interstate or foreign commerce.
Ci 18 U.S.C. § 2252A prohibits a person from knowingly mailing, transporting,
shipping, receiving, distributing, reproducing for distribution, or possessing any child
pornography, as defined in 18 U.S.C. § 2256(8), when such child pornography was either
mailed or shipped or transported in interstate or foreign commerce by any means, including
by computer, or when such child pornography was produced using materials that had
traveled in interstate or foreign commerce.
DEFINITIONS

The following definitions apply to this Affidavit and its Attachments:

a. The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under
the age of eighteen years.

b. The term “sexually explicit conduct,” 18 U.S.C. § 2256(2)(A)(i-v), is defined as

actual or simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 3 of 16
genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality:
(c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the
genitals or pubic areas of any person.
G. The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic means
which is capable of conversion into a visual image, and data which is capable of
conversion into a visual image that has been transmitted by any means, whether or not
stored in a permanent format.
d. The term “computer,” as defined in 18 U.S.C. § 1030(e)(1), means an electronic,
magnetic, optical, electrochemical, or other high speed data processing device performing
logical, arithmetic, or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such device.
es The term “child pornography,” as defined in 18 U.S.C. § 2256(8), means any visual
depiction, including any photograph, film, video, picture, or computer-generated image
or picture, whether made or produced by electronic, mechanical, or other means, of
sexually explicit conduct, where:

L.. the production of such visual depiction involves the use of a minor engaging

in sexually explicit conduct;

a such visual depiction is a digital image, computer image. or computer-

generated image that is, or is indistinguishable from, that of a minor engaging in

sexually explicit conduct; or

3; such visual depiction has been created, adapted, or modified to appear that

an identifiable minor is engaging in sexually explicit conduct.

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 4 of 16
f. The terms “records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in
handmade form (including, but not limited to, writings, drawings, and painting),
photographic form (including, but not limited to, microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, and photocopies), mechanical form (including,
but not limited to, phonograph records, printing, and typing) or electrical, electronic, or
magnetic form (including, but not limited to, tape recordings, cassettes, compact discs,
electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-ROMs,
digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards
(MMCs), memory sticks, optical disks, printer buffers, smart cards, memory calculators,
electronic dialers, or electronic notebooks, as well as digital data files and printouts or
readouts from any magnetic, electrical, or electronic storage device).

g. “Internet Service Providers’ (ISPs), as used herein, are commercial organizations
that are in business to provide individuals and businesses access to the Internet. ISPs
provide a range of functions for their customers including access to the Internet, web
hosting, email, remote storage, and co-location of computers and other communications
equipment.

h. “Internet Protocol address” (IP address), as used herein, is a code made up of
numbers separated by dots that identifies a particular computer on the Internet. Every
computer requires an IP address to connect to the Internet. IP addresses can be dynamic,
meaning that the ISP assigns a different unique number to a computer every time it
accesses the Internet. IP addresses might also be static, if an ISP assigns a user’s

computer a particular IP address which is used each time the computer accesses the

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 5 of 16
Internet.
i. “Domain names” are common, easy to remember names associated with an IP
address. For example, a domain name of “www.usdoj.gov” refers to the IP address of
149.101.1.32. Domain names are typically strings of alphanumeric characters, with each
level delimited by a period.
J. “Website” consists of textual pages of information and associated graphic images.
The textual information is stored in a specific format known as Hyper-Text Mark-up
Language (HTML) and is transmitted from web servers to various web clients via Hyper-
Text Transfer Protocol (HTTP).
BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY
8. Based on this affiant’s knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law enforcement officers with
whom this affiant has had discussions, computers, computer technology, and the Internet have
revolutionized the manner in which child pornography is produced and distributed.
9. Computers basically serve five functions in connection with child pornography:
production, communication, distribution, storage, and social networking.
10. With digital cameras, images of child pornography can be transferred directly onto a
computer. A modem allows any computer to connect to another computer through the use of
telephone, cable, or wireless connection. Through the Internet, electronic contact can be made to
literally millions of computers around the world.
11. | The computer’s ability to store images in digital form makes the computer itself an ideal
repository for child pornography. The size of the electronic storage media (commonly referred to

as the hard drive) used in home computers has grown tremendously within the last several years.

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 6 of 16
These drives can store thousands of images at very high resolution.

12. The Internet affords individuals several different venues for meeting one another,
obtaining, viewing, and trading child pornography in a relatively secure and anonymous fashion.
13. Individuals also use online resources to retrieve and store child pornography, including
services offered by Internet Portals such as Yahoo!, Google, and Hotmail, among others. The
online services allow a user to set up an account with a remote computing service that provides e-
mail services as well as electronic storage of computer files in any variety of formats. A user can
set up an online storage account from any computer with access to the Internet. Evidence of such
online storage of child pornography is often found on the user’s computer. Even in cases where
online storage is used, however, evidence of child pornography can be found on the user’s
computer and/or other electronic devices in most cases.

14. As with most digital technology, communications made from a computer are often saved
or stored on that computer. Storing this information can be intentional, for example, by saving an
e-mail as a file on the computer or saving the location of one’s favorite websites in “bookmarked”
files. Digital information can also be retained unintentionally. Traces of the path of an electronic
communication may be automatically stored in many places, such as temporary files or ISP client
software, among others. In addition to electronic communications, a computer user’s Internet
activities generally leave traces in a computer’s web cache and Internet history files. A forensic
examiner often can recover evidence that shows whether a computer contains peer-to-peer
software, when the computer was sharing files, and some of the files that were uploaded or
downloaded. Computer files or remnants of such files can be recovered months or even years after
they have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic files

downloaded to a hard drive can be stored for years at little or no cost. Even when such files have

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 7 of 16
been deleted, they can be recovered months or years later using readily available forensic
tools. When a person “deletes” a file on a home computer, the data contained in the file does not
actually disappear; rather, that data remains on the hard drive until it is overwritten by new
data. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack space
-- that is, in space on the hard drive that is not allocated to an active file or that is unused after a
file has been allocated to a set block of storage space -- for long periods of time before they are
overwritten. In addition, a computer’s operating system may also keep a record of deleted data in
a “swap” or “recovery” file. Similarly, files that have been viewed via the Internet are
automatically downloaded into a temporary Internet directory or “cache.” The browser typically
maintains a fixed amount of hard drive space devoted to these files, and the files are only
overwritten as they are replaced with more recently viewed Internet pages. Thus, the ability to
retrieve residue of an electronic file from a hard drive depends less on when the file was
downloaded or viewed than on a particular user’s operating system, storage capacity, and computer
habits.
CELLULAR PHONES AND CHILD PORNOGRAPHY

15. Based on this affiant’s knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law enforcement officers with
whom this affiant has had discussions, cellular phones have likewise revolutionized the manner in
which child pornography is produced and distributed.

16. Cellular phones (‘cell phones”) are exceptionally widespread. The Central Intelligence
Agency estimates that in 2016 there were 416 million cell phone subscribers in the United States.
Cell phones increasingly offer features such as integrated digital cameras, the ability to store

hundreds of digital images, and the ability to access and browse the Internet.

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 8 of 16
17. In this affiant’s training and experience, the ready availability and personal nature of cell
phones has led to their frequent use in the commission of child pornography offenses. Individuals
with a sexual interest in children will often use their cell phone to browse the Internet and to
distribute, receive, and store child pornography files. Individuals producing child pornography will
also frequently use the integrated digital camera within a cell phone to produce the images, and
then store the images both on the phone and on other devices — such as computers and computer
storage media.

18. Cell phones, like other computer systems, will frequently retain data relating to activities,
such as Internet browsing history, digital images, and other digital data, that can remain stored for

a long period of time.

SPECIFICS OF SEARCH AND SEIZURE OF
COMPUTER SYSTEMS AND CELL PHONES

19. Searches and seizures of evidence from computers and cell phones commonly require
agents to download or copy information from the devices and their components, or seize most or
all computer items (computer hardware, computer software, and computer-related documentation)
to be processed later by a qualified computer expert in a laboratory or other controlled
environment. This is almost always true because of the following two reasons:
a. Computer storage devices (like hard disks, diskettes, tapes, laser disks, magneto
opticals, and others) can store the equivalent of thousands of pages of information.
Especially when the user wants to conceal criminal evidence, he or she often stores it in
random order with deceptive file names. This requires searching authorities to examine all
the stored data that is available in order to determine whether it is included in the warrant
that authorizes the search. This sorting process can take days or weeks, depending on the

volume of data stored, and is generally difficult to accomplish fully on-site.

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 9 of 16
b. Searching computer systems and cell phones for criminal evidence is a highly
technical process requiring expert skill and a properly controlled environment. The vast
array of computer hardware and software available requires even computer experts to
specialize in some systems and applications, so it is difficult to know before a search which
expert should analyze the system and its data. The search of a computer system is an
exacting scientific procedure that is designed to protect the integrity of the evidence and to
recover even hidden, erased, compressed, password-protected, or encrypted files. Since
computer evidence is extremely vulnerable to tampering or destruction (which may be
caused by malicious code or normal activities of an operating system), the controlled
environment of a laboratory is essential to its complete and accurate analysis.
20. In order to fully retrieve data from a computer system, the analyst needs all magnetic
storage devices as well as the central processing unit (“CPU”). In cases involving child
pornography where the evidence consists partly of graphics files, the monitor(s) may be essential
for a thorough and efficient search due to software and hardware configuration issues. In addition,
the analyst needs all the system software (operating systems or interfaces and hardware drivers)
and any applications software that may have been used to create the data (whether stored on hard
drives or on external media).
21. Furthermore, because there is probable cause to believe that the computer, its storage
devices and cell phones are all instrumentalities of crimes, within the meaning of 18 U.S.C. §§
2251 through 2256, and they should all be seized as such.
BACKGROUND OF INVESTIGATION
22. On March 25, 2019, and March 27, 2019, Google initiated CyberTips 47964092 and

48032728, respectively, with the National Center for Missing and Exploited Children (NCMEC)

10

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 10 of 16
after Google had discovered a file containing possible child pornography stored on their servers in
a Google Photos account.

23. Google is an American multinational corporation that specializes in Internet-related
services and products, which include online advertising technologies, search engine, cloud
computing, software, and hardware. Google's main office is located in Mountain View, California.
Once an individual registers an account with Google, the user has access to a variety of free and
paid for Google services and applications such as Gmail, Google Photos, Blogger, YouTube, and
Google Drive. Google Photos is a free application that enables users to upload and backup an
unlimited quantity of image and video files to their account, and the files may be accessed from
any Internet capable device. A Google Photos account also allows other people to view the data
as long as they have the account name and password.

24, In both CyberTips, Google reported that the account user name is “RC Burns,” associated
with email address “Lobo77de77Noche@gmail.com.” The user’s alternate email address is
“lobo77de77noche@ymail.com.” The recent IP address used prior to Google discovering the
images on March 24, 2019, were AT&T Wireless IP addresses, which are not unique; however,
on January 31, 2019, the user connected several times throughout the day using IP address
173.202.178.166, a Centurylink IP address. The user also connected several times using IP address
735.121.133.123, a Centurylink IP address, between December 17, 2018, and December 20, 2018.
25. CyberTip 47964092 was initiated by Google on March 25, 2019, at 14:57:48 GMT. There
was one file submitted with the report. Google did not review the file prior to its submission to
NCMEC. This affiant contacted Google to determine if the file had been viewed after the
CyberTip was created, and Google verified they had viewed the file. This affiant reviewed the

file, which depicted a prepubescent female, approximately five years old, sitting with her legs

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 11 of 16
open, displaying her vagina and breasts to the camera.

26. CyberTip 48032728 was initiated on March 27, 2019, at 14:16:11 GMT. There was one
file submitted with the report. Google did not review the file prior to its submission to NCMEC.
This affiant contacted Google to determine if the file had been viewed after the CyberTip was
created, and Google verified they had viewed the file. This affiant reviewed the file, which
depicted a prepubescent female. approximately five years old, sitting with her legs open,
displaying her vagina and breasts to the camera. The image appears to be the same as the image
from CyberTip 47964092.

27. This affiant sent an investigative subpoena to Centurylink for subscriber information for
IP address 173.202.178.166 on January 31, 2019, and IP address 75.121.133.123 between
December 17, 2018, and December 20, 2018. On May 9, 2019, Centurylink responded to the
subpoenas and identified the subscriber of the IP addresses as Robby Burns, with a service address
of 142 McCann Road, Powersite, Missouri 65731.

28. This affiant reviewed the Missouri Department of Revenue Driver License records and
located a Robby Christopher Burns with the address of 142 McCann Road, Powersite, Missouri
65731. Taney County, Missouri, Deputy Sheriff Danny Stottle reported that the Forsyth, Missouri,
Police Department had recently conducted a traffic stop of Burns for failure to display license
plates while he was driving a white Cadillac.

29. On May 21, 2019, Deputy Stottle conducted surveillance of 142 McCann Road and
observed a white Cadillac parked on the property. Deputy Stottle observed that the Cadillac now
had license plates affixed to it that were registered to a red Buick, which was parked next to the
Cadillac. The plates were registered to Marie Burns, 142 McCann Road, Powersite, Missouri

65731.

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 12 of 16
PROBABLE CAUSE
30. Based on the above facts, this affiant believes probable cause exists for the issuance of a
warrant to search the premises described more fully in Attachment A for (1) property that
constitutes evidence of the commission of a criminal offense; (2) contraband, the fruits of a crime,
or things otherwise criminally possessed; and/or (3) property designated or intended for use or
which is or has been used as the means of committing a criminal offense, namely possible
violations of 18 U.S.C. §§ 2251, 2252, and 2252A including, but not limited to, the items listed

in Attachment B.

Further Affiant Sayeth Naught. 7 Sal
c—

Brian Martin
Task Force Officer
Homeland Security Investigations

4
Sworn to and subscribed to me this jo day of Se ber 2019

.

 

DAVID P. RUSH
United States Magistrate Judge
Western District of Missouri

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 13 of 16
ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

The property at 142 McCann Road, Powersite, Taney County, Missouri 65731, contains a brown

and off white, single wide, mobile home. The address, 142 McCann Road, Powersite, Missouri,

65731, is posted beside the front door of the mobile home.

 

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 14 of 16
ATTACHMENT B
Particular Things to be Seized

b Computers and computer equipment, cellular phones, digital storage devices, tapes,
cassettes, cartridges, streaming tape, commercial software and hardware, computer disks, flash
drives, disk drives, monitors, computer printers, modems, tape drives, disk application programs,
data disks, system disk operating systems, magnetic media floppy disks, computer software,
hardware and software operating manuals, tape systems and hard drive and other computer related
operation equipment, digital cameras, scanners in addition to computer photographs, Graphic
Interchange formats and/or photographs, undeveloped photographic film, slides, or other visual
depictions of such Graphic Interchange format equipment, and the data stored within these
materials, which has been used or may be used for the following:

a. to visually depict minors engaged in sexually explicit conduct, child
pornography, and/or child erotica;

b. to advertise, transport, distribute, receive, collect and possess visual depictions
of minors engaged in sexually explicit conduct, child pornography, and/or child
erotica; and

c. to show or evidence a sexual interest in minors or desire or motive to collect or
distribute visual depictions of minors engaged in sexually explicit conduct or
child pornography.

2: Records, documents, writings, and correspondence with others pertaining to the
possession, receipt, distribution, transportation or advertisement of visual depictions of minors
engaged in sexually explicit conduct or child pornography.

3; Any and all photographs, compact disks, DVD’s, motion picture films (including
but not limited to 8mm film), super 8 video, video cassette tapes, production and reproduction
equipment, motion picture cameras, video cameras, video cassette recorders, and other
photographic and video recording equipment used to produce or reproduce photographs, motion
picture films, or video cassettes, cameras, documents, books, records, ledgers, correspondence,
receipts, magazines and other materials reflecting the purchase, sale, trade, transmission,
advertising, transport, distribution, receipt and possession of any visual depiction of minors

engaged in sexually explicit conduct or to show or evidence a sexual interest in minors or desire

15

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 15 of 16
or motive to collect, distribute, and receive visual depictions of minors engaged in sexually explicit
conduct or child pornography.

4. Any and all magazines, books, photographs, letters, written narratives and
computer text files or any other printed or electronic matter to show or evidence a sexual interest
in minors or desire or motive to advertise, distribute, transport, receive, collect or possess visual
depictions of minors engaged in sexually explicit conduct or child pornography.

a Any and all records showing or bearing indicia of the use, ownership, possession,
or control of the residential/business premises described as and items contained therein, including
visual depictions of minors engaged in sexually explicit conduct, child pornography, computer
equipment, accessories, telephone(s), modem(s), or such records, whether stored on paper, in files,
invoices, bills, leases, deeds, permits, licenses, telephone bills, tax receipts, or other
documentation, or on magnetic media such as tape, cassette, disk, diskette or on memory storage
devices such as optical disks, or storage media.

6. Envelopes, letters, and other correspondence, including, but not limited to,
electronic mail, chat logs, IRC logs, ICQ logs, all usage records for distributed file sharing
technologies, and electronic messages, offering to distribute and receive visual depictions of
minors engaged in sexually explicit conduct or child pornography, or to show or evidence a sexual
interest in minors or desire or motive to advertise, distribute, transport, receive, collect and possess
visual depictions of minors engaged in sexually explicit conduct or child pornography.

a Records or other items that evidence ownership or use of computer equipment
found in the above residence, including, but not limited to, correspondence, sales receipts, and bills
for Internet access, all handwritten notes and handwritten notes in computer manuals.

8. Keys, storage combinations, passwords, and paperwork which indicate any other
storage containers or facilities that could contain evidence of collection, advertising, transport,
distribution, receipt, or possession of visual depictions of minors engaging in sexually explicit

conduct or child pornography.

Case 6:19-sw-02126-DPR Document 1-1 Filed 09/12/19 Page 16 of 16
